Exhibit 10.1

 

GAMING PARTNERS INTERNATIONAL CORPORATION

1994 DIRECTORS’ STOCK OPTION PLAN

 

Adopted by the Board of Directors November 10, 2015

Approved by the Stockholders May 25, 2016

 

1.Purpose

 

The Gaming Partners International Corporation 1994 Directors' Stock Option Plan
(the “Plan”) is intended to promote the interests of Gaming Partners
International Corporation (the “Corporation”) and its subsidiaries by offering
members of the Board of Directors of the Corporation who are not employed as
regular salaried officers or employees of the Corporation or any of its
subsidiaries (hereinafter referred to as “Non-Employee Directors” or
“Optionees”) the opportunity to participate in a stock option plan in order to
encourage Non-Employee Directors to take a long term view of the affairs of the
Corporation; to attract and retain highly qualified Non- Employee Directors; and
to aid in rewarding Non-Employee Directors for their services to the
Corporation.

 

2.Administration

 

The Plan shall be administered by the Compensation Committee (the “Committee”),
selected by and serving at the pleasure of the Corporation's Board of Directors
(the “Board”), or by the Board. The Committee or the Board shall not have any
discretion to determine or vary any matters which are fixed under the terms of
the Plan including, without limitation, which individuals shall receive option
awards, how many shares of the Corporation's stock shall be subject to each such
option award, what the exercise price of stock covered by an option shall be,
and what means of payment shall be acceptable; provided, however, that
notwithstanding the foregoing or any other provision of the Plan, the Board
shall have the authority to make the grants and other related determinations
pursuant to Section 5.2 of the Plan.

 

The Committee or the Board shall have the authority to otherwise interpret the
Plan and make all determinations necessary or advisable for its administration.

 

Any actions or decisions by the Committee under the Plan (other than grants of
Non-Discretionary Options pursuant to Section 5.1 below) shall be subject to the
approval of the Board.

 

3.Eligibility

 

Only Non-Employee Directors, who are not participants in the Corporation's 1994
Long Term Incentive Plan, will be eligible to be granted awards.

 

4.Stock Subject to the Plan

 

The stock from which awards may be granted shall be the Corporation's $.01 par
value Common Stock (“Common Stock”). When options are exercised, the Corporation
may either issue authorized but unissued shares of Common Stock or transfer
issued shares of Common Stock held in its treasury. The total number of shares
of Common Stock which may be granted as stock options shall not exceed 450,000.
If an option expires, or is otherwise terminated prior to its exercise, the
Common Stock covered by such an option immediately prior to such expiration or
other termination shall continue to be available for grant under the Plan.

 



 1 

 

 

5.Grant and Amount of Options

 

5.1Non-Discretionary Options

 

The date of grant of the initial option (“Initial Option”) for a Non-Employee
Director commencing his or her term shall be the date that he or she becomes a
member of the Board of Directors (“Commencement Date”). The Initial Option grant
shall be to purchase 6,000 shares of Common Stock (subject to vesting per
Section 6.2 and to adjustment per Section 7).

 

Annual awards of options (“Annual Options” or individually an “Annual Option”)
shall be granted beginning on the anniversary of the Commencement Date, and
continuing each year thereafter. An Annual Option will be to purchase: (i) prior
to the third anniversary of the Commencement date, 1,500 shares of Common Stock
for each of the following Board committees on which the Non-Employee Director
served for a period of at least six months during the twelve months prior to the
date of grant: (A) Audit Committee; (B) Compliance Committee; and
(C) Compensation Committee; and (ii) on the third anniversary of the
Commencement Date, and each year thereafter, an additional 2,000 shares of
Common Stock (all grant amounts subject to adjustment per section 7).  The
Initial Option and the Annual Options are collectively referred to herein as
“Non-Discretionary Options.”

 

5.2Discretionary Options

 

Notwithstanding any provision of the Plan to the contrary, in addition to the
Non-Discretionary Options, the Board shall have the authority to grant options
from time to time in its sole and absolute discretion (“Discretionary Options”)
to Non-Employee Directors pursuant to this Section 5.2.  No Non-Employee
Director shall have any right or claim to be granted a Discretionary Option. 
Subject to and consistent with the provisions of the Plan, the Board is
authorized in its sole and absolute discretion to:

 

(i)Select the Non-Employee Directors, if any, to whom Discretionary Options may
be granted; and

 

(ii)Determine the number of shares of Common Stock which are subject to a
Discretionary Option.

 

Without in any manner limiting the authority and discretion of the Board as
provided herein, the Committee shall have the authority to make recommendations
from time to time to the Board for the grant of Discretionary Options.  The
total number of shares of Common Stock which may be subject to Discretionary
Options shall not exceed 100,000; provided, however, that (i) if a Discretionary
Option expires, or is otherwise terminated prior to its exercise, the shares of
Common Stock covered by such Discretionary Option immediately prior to such
expiration or other termination shall continue to be available for grant under
this Section 5.2 as a Discretionary Option; and (ii)  any shares of Common Stock
not subject to Discretionary Options shall be available for grants as
Non-Discretionary Options.  The Non-Discretionary Options and the Discretionary
Options are collectively referred to herein as “options.”

 

6.Terms and Conditions of Options

 

Options shall be designated non-statutory options or not qualified as Incentive
Stock Options under Section 422(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be evidenced by written instruments approved by
the Committee or the Board. Such instruments shall conform to the following
terms and conditions:

 



 2 

 

 

6.1Option price

 

The option price shall be the fair market value of the shares of Common Stock
under option on the date such option is granted. The fair market value per share
shall be the last reported sale price of the stock on such date on the Nasdaq
National Market, or on such other stock exchange that the Common Stock may be
listed from time to time. The option price shall be paid (i) in cash or (ii) in
shares of Common Stock, including Common Stock underlying the option being
exercised, having a fair market value equal to such option price or (iii) in a
combination of cash and shares of Common Stock, including Common Stock
underlying the option being exercised. The fair market value of shares of Common
Stock delivered to the Corporation pursuant to the immediately preceding
sentence shall be determined on the basis of the last reported sale price of the
Common Stock on the Nasdaq National Market on the day of exercise or, if there
was no such sale price on the day of exercise, on the day next preceding the day
of exercise on which there was such a sale.

 

6.2Vesting, exercise and term of options

 

The Initial Option shall be exercisable to the extent of vesting. The Initial
Option shall vest over a three year period, with one-third of the Initial Option
(2,000 shares) vesting upon each anniversary of the Commencement Date. Annual
Options and Discretionary Options shall be fully vested upon grant, but shall
only be exercisable six months and one day from the date of grant.

 

Except in special circumstances, each option shall expire upon the tenth
anniversary of the date of its grant or such earlier date as provided in Section
6.3 below.

 

After becoming exercisable, each option shall remain exercisable until the
expiration or termination of the option. After becoming exercisable an option
may be exercised by the Optionee from time to time, in whole or part, up to the
total number of shares with respect to which it is then exercisable. The
Committee or the Board may provide that payment of the option exercise price may
be made following delivery of the certificate for the exercised shares.

 

Upon the exercise of an option, the purchase price will be payable in full in
cash or Common Stock as provided in Paragraph 6.1. Any shares of Common Stock so
assigned and delivered to the Corporation in payment or partial payment of the
purchase price will be valued at Fair Market Value on the exercise date. Upon
the exercise of a non-qualified stock option, the Corporation shall withhold
from the shares of Common Stock to be issued to the eligible Optionee the number
of shares necessary to satisfy the Corporation's obligation to withhold Federal
taxes, such determination to be based on the shares' Fair Market Value on the
date of exercise.

 

6.3Termination of Directorship

 

If an Optionee ceases for any reason including death or resignation to be a
director: (A) all options granted to such Optionee and vested on the date of
termination of Directorship shall expire on the earliest of (i) the tenth
anniversary after the date of grant, (ii) nine months after the day such
Optionee ceases to be a director for any reason other than death, or (iii) two
years after the day such Optionee ceases to be a director due to his death; and
(B) all options granted to such Optionee which are unvested shall expire.

 

6.4Exercise upon death of Optionee

 

If an Optionee dies, the option may be exercised, to the extent provided in
Section 6.3, by the Optionee's estate, personal representative or beneficiary
who acquires the option by will or by the laws of descent and distribution. The
Committee or the Board may approve all cash payments to the estate of an
Optionee if circumstances warrant such a decision.

 

6.5Assignability

 

No option shall be assignable or transferable by the Optionee except by will or
by the laws of descent and distribution and during the lifetime of the Optionee
the option shall be exercisable only by such Optionee.

 



 3 

 

 

7.Capital Adjustments

 

The number and price of shares of Common Stock covered by each award of options
and the total number of shares that may be granted under the Plan shall be
proportionally adjusted to reflect, subject to any required action by the
stockholders, any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change.

 

8.Change of Control

 

Notwithstanding the provisions of Section 7, in the event of a change of
control, all vesting on all unexercised stock options will accelerate to the
change of control date. For purposes of this Plan, a “Change of Control” of the
Corporation shall be deemed to have occurred at such time as (a) any “person”
(as the term is used in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934 (“Exchange Act”)), not including Paul S. Endy, or his heirs or assigns,
or the Paul S. Endy, Jr. Living Trust, or its beneficiaries, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 25.0% or more of
the combined voting power of the Corporation's outstanding securities ordinarily
having the right to vote at the election of directors; or (b) individuals who
constitute the Board of Directors on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by at least a majority of the directors comprising the Incumbent Board,
or whose nomination for election was approved by a majority of the Board of
Directors of the Corporation serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as if he or she were a member of the
Incumbent Board; or (c) merger, consolidation or sale of all or substantially
all the assets of the Corporation occurs, unless such merger or consolidation
shall have been affirmatively recommended to the Corporation's stockholders by a
majority of the Incumbent Board; or (d) a proxy statement soliciting proxies
from stockholders of the Corporation by someone other than the current
management of the Corporation seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Corporation with one or more
corporations as a result of which the outstanding shares of the Corporation's
securities are actually exchanged for or converted into cash or property or
securities not issued by the Corporation unless the reorganization, merger or
consolidation shall have been affirmatively recommended to the Corporation's
stockholders by a majority of the Incumbent Board.

 

9.Approvals

 

The issuance of shares pursuant to this Plan is expressly conditioned upon
obtaining all necessary approvals from all regulatory agencies from which
approval is required, including gaming regulatory agencies, and upon obtaining
stockholder ratification of the Plan.

 

10.Effective Date of Plan

 

The effective date of the Plan is January 31, 1994.

 



 4 

 

 

11.Term; Amendment of Plan

 

This Plan shall expire on January 31, 2019 (except to options outstanding on
that date). The Board may terminate the Plan at any time. The Board may amend
the Plan at any time, provided however, the provisions of Section 5 pertaining
to the amount of options to be granted and the timing of such option grants and
the provisions of Paragraph 6.1 pertaining to the option price of the Common
Stock under option shall not be amended more than once every six months, other
than to comport with changes in the Internal Revenue Code or the rules
thereunder. Further provided however, that, without the approval of the holders
of a majority of the outstanding shares of Common Stock; the total number of
shares that may be sold, issued or transferred under the Plan may not be
increased (except by adjustment pursuant to Section 7); the provisions of
Section 3 regarding eligibility may not be modified; the purchase price at which
shares may be offered pursuant to options may not be reduced (except by
adjustment pursuant to Section 7); and the expiration date of the Plan may not
be extended and no change may be made which would cause the Plan not to comply
with Rule 16b-3 of the Exchange Act, as amended from time to time. No action of
the Board or stockholders, however, may, without the consent of an Optionee,
alter or impair such Optionee's rights under any option previously granted.

 

12.Withholding Taxes

 

The Corporation shall have the right to deduct withholding taxes from any
payments made pursuant to the Plan or to make such other provisions as it deems
necessary or appropriate to satisfy its obligations to withhold federal, state
or local income or other taxes incurred by reason of payments or the issuance of
shares of Common Stock under the Plan. Whenever under the Plan, shares of Common
Stock are to be delivered upon exercise of an option, the Committee or the Board
shall be entitled to require as a condition of delivery that the grantee remit
an amount sufficient to satisfy all federal, state and other government
withholding tax requirements related thereto.

 

13.Plan Not a Trust

 

Nothing contained in the Plan and no action taken pursuant to the Plan shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Corporation and any Optionee, the executor,
administrator or other personal representative, or designated beneficiary of
such Optionee, or any other persons. If and to the extent that any Optionee or
such Optionee's executor, administrator or other personal representative, as the
case may be, acquires a right to receive any payment from the Corporation
pursuant to the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Corporation.

 

14.Notices

 

Each Optionee shall be responsible for furnishing the Committee with the current
and proper address for the mailing of notices and delivery of agreements, Common
Stock and cash pursuant to the Plan. Any notices required or permitted to be
given shall be deemed given if directed to the person to whom addressed at such
address and mailed by regular United States mail, first-class and prepaid. If
any item mailed to such address is returned as undeliverable to the addressee,
mailing will be suspended until the Optionee furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification if such notice is not required under the terms of the Plan or any
applicable law.

 

15.Severability of Provisions

 

If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

 

 

16.Payment to Minors, etc.

 

Any benefit payable to or for the benefit of a minor, an incompetent person or
other person incapable of receipting therefor shall be deemed paid when paid to
such person's guardian or to the party providing or reasonably appearing to
provide for the care of such person, and such payment shall fully discharge the
Committee, the Board, the Corporation and other parties with respect thereto.

 



 5 

 

 

17.Headings and Captions

 

The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

 

18.Controlling Law

 

This Plan shall be construed and enforced according to the laws of the State of
Nevada to the extent not preempted by federal law, which shall otherwise
control.

 



 6 



